FILED
                            NOT FOR PUBLICATION                              JUN 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10263

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00591-RCC

 v.
                                                 MEMORANDUM*
BENITO LEDESMA-SANCHEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Benito Ledesma-Sanchez appeals from the 64-month sentence imposed upon

remand for resentencing following his guilty-plea conviction for reentry after

deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ledesma-Sanchez contends that the district court violated Federal Rule of

Criminal Procedure 32(i)(3)(B) by failing to make an express ruling about whether

he had a prior conviction for robbery that would support a 16-level enhancement.

The district court expressly determined that the 16-level enhancement validly

applied. Accordingly, the court satisfied the requirements of Rule 32. See Fed. R.

Crim. P. 32(i)(3)(B).

      AFFIRMED.




                                         2                                      14-10263